Opinion,
Mb,. Justice Gbeen :
It was not questioned in the court below that the plaintiff had sold one or two bills of goods to the defendant’s wife prior to the sale of the bill in suit, and that the defendant had refused to pay for them on the ground that they were sold to his wife -without his knowledge and contrary to his wish. It was also admitted by the plaintiff and positively testified by the defendant that the defendant had orally notified the plaintiff, before any part of the present bill was sold, that he, the plaintiff, must not sell any more goods to defendant’s wife without the defendant’s authority, and if he did the defendant would not pay for them. On November 3,1885, a written notice by defendant to, plaintiff, dated November 2, 1885, was served .upon the plaintiff, in which the defendant most explicitly notified bim that he would not pay for any goods or articles which the plaintiff might sell to anybody without defendant’s written order. Some of the goods charged in the present bill were sold and delivered after this notice, and the plaintiff neither took away nor offered to take away any of those which had been previously delivered if any such there were. The legal sufficiency of these notices both oral and written was admitted by the learned court below to relieve the defendant from liability, but he left to the jury the question whether the defendant had not subsequently ratified the purchase by his wife and thereby become hable to pay. In this we think there was error.
*255It is difficult to understand how there could he ratification in the face of such notices, as were given in evidence, from mere acquiescence on the part of the defendant; that is, simply permitting the goods to remain in the house; and there certainly was no evidence of express ratification. But we do not understand that there is any duty to return the goods resting upon the defendant when they were sold after express notice not to sell them, nor to notify the plaintiff that he may remove them, in order to relieve the defendant from liability. After notice not to sell the plaintiff sold to the wife at his peril. He could not charge the husband as his debtor for goods sold to the wife simply because he delivered the goods to the wife. A silent acquiescence by the husband in such a delivery was no acquiescence in a delivery to himself. If the seller chose to take his chance of recovering from the husband by a delivery to the wife after notice not to deliver to her, he had a right to take such a chance, but he could not improve it into a right of action against the husband simply because the husband was an indifferent spectator. No duty whatever was imposed upon him by such a delivery. He was not bound to remain out of his house in order to prevent an implication of ratification arising from the user of the articles by the mere occupancy of his own home. Nor was he in any manner bound to abstain from the use of articles thus voluntarily placed in his house by the plaintiff against his own will. He was subject to no duty to the plaintiff in such circumstances, and hence cannot be held responsible as for the breach of a duty. We have examined the evidence most carefully and can find nothing in it showing or tending to show a subsequent ratification of the wife’s purchase, as his agent, by the husband; and therefore are clearly of opinion that the defendant’s points should all have been affirmed under the testimony and the jury directed to render a verdict for the defendant.
Judgment reversed.